Citation Nr: 1444637	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma, status-post left upper lobectomy, claimed as lung cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active duty from June 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing is of record.  

When this matter was initially before the Board in August 2012, the Board denied service connection for adenocarcinoma, status-post left upper lobectomy, claimed as lung cancer, to include as secondary to Agent Orange exposure.  The Veteran appealed the Board's August 2012 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2014 memorandum decision, vacated the Board's August 2012 decision and remanded the case for further proceedings.  Following the Court's decision, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran had presumptive exposure to herbicides, including Agent Orange, nor is there probative evidence of exposure to such. 

2.  The preponderance of the evidence shows that adenocarcinoma, status-post left upper lobectomy, was not manifest in active service or until many years thereafter, and is not attributable to active service, including claimed herbicide exposure.

CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma, status-post left upper lobectomy, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in January 2006 and March 2006 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, identified post-service treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  The National Personnel Records Center and Defense Personnel Records Image Retrieval System (DPRIS) confirmed that the Veteran served aboard the U.S.S. Bausell (Bausell), and that the Bausell was in the official waters of the Republic of Vietnam for four periods while the Veteran was aboard that ship, but was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  Pursuant to the Court's January 2014 memorandum decision, the deck logs of the Bausell during these four periods have been obtained.  

A VA examination has not been provided to address the Veteran's adenocarcinoma.  However, the Board finds that such examination is not required because the record before the Board does not indicate that the disability may have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran meets the criteria for presumptive exposure to herbicides and for service connection.  In addition, the VLJ ensured that pertinent evidence and information was elicited to include any pertinent outstanding evidence not currently associated with the claims file that might substantiate the claim and the location, dates, and providers of the Veteran's care.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

The Veteran contends that service connection is warranted for his adenocarcinoma, status-post left upper lobectomy.  Specifically, he contends that he was exposed to herbicides when his ship operated in the close coastal waters of the Republic of Vietnam in 1966, giving rise to the presumption that the adenocarcinoma is service-connected.  The Veteran does not contend that his disability is related to service in any way other than through herbicide exposure.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain diseases, including lung cancer, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (emphasis added).  The Veteran testified at his September 2010 hearing that he did not set foot on land in the Republic of Vietnam.

The record shows that the Veteran served aboard the Bausell from September 1965 to July 1966.  When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k (M21-1MR).

The Veteran has not contended that the Bausell ship docked on the shores or piers of the Republic of Vietnam during his service.  In an appellate brief dated July 2014, his representative stated that the deck logs show that the Bausell "operated in the inland waters of the delta of the Son Con River" from March 9, 1966 through March 19, 1966.  However, this contention is not supported by the evidence.  The deck logs for those dates make no mention of the Son Con River, or of any river.  In fact, the deck logs show that from March 9, 1966 through March 19, 1966, the Bausell was conducting special operations in the South China Sea.  The deck logs are broken into four-hour segments and provide detailed information on the ship's position, movement, and operations.  The deck logs are consistent with the Veteran's reports of shore bombardments and engaging with enemy fire but do not indicate that the ship entered any inland waterways at any time during the Veteran's service.  The Board reviewed all of the deck logs, and at no time do they show that the Bausell operated temporarily (or at all) on the Republic of Vietnam inland waterways.  Thus, the presumption is not available to the Veteran under the first two prongs described in the M21-1MR.

The third way in which presumptive herbicide exposure may be established for a Veteran serving aboard a ship that operated on the offshore waters of the Republic of Vietnam is if the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  The deck logs, testimony of the Veteran, and lay evidence provide extensive evidence that the Bausell operated on close coastal waters for extended periods along the coast from the Gulf of Tonkin down to the South China Sea.  However, extended close coastal service alone is not sufficient to establish presumptive exposure to herbicide.  The M21-1MR requires that in addition to close coastal operations, there must be evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements and are subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The most recent list of such ships, updated on January 8, 2014, shows that the Bausell operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore when it sent a small boat ashore for briefing while in Da Nang Harbor on November 27, 1968.  However, the Veteran separated from service in July 1966 and was not aboard the Bausell on November 27, 1968.  The deck logs for the periods of service relevant to the Veteran do not show any evidence of crew members going ashore or smaller vessels going ashore regularly with supplies or personnel.  Rather, the deck logs show that the Bausell was resupplied by other ships in the deep waters off the coast.  There are no reports in the deck logs, or by the Veteran, of any smaller vessel going ashore from the Bausell.  Moreover, even if there were evidence that crew members were sent ashore, the M21-1MR requires that the Veteran must have stated that he went ashore and here the Veteran has clearly stated that he never went ashore.

It is clear to the Board that the Veteran asserts that his service aboard the Bausell, in the official waters of Vietnam, should be given the same presumption that service on the landmass or in the inland waters of Vietnam is given, based on the proximity to the shores of Vietnam where herbicides were used.  However, the Board is bound by the current regulations and based on the foregoing, the Board is unable to find that the Veteran in entitled to the presumption of herbicide exposure under the provisions at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; and M21-1MR, IV.ii.2.C.10.k.

The Veteran may still establish exposure to herbicide by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  He contends that he was so exposed by his very close proximity to the coast of Republic of Vietnam, which permitted herbicides to blow from the land onto the ship and its crew.  He gave clear and thorough testimony as to a number of incidents aboard the Bausell.  He described his service to include running the ship right up to shore, so close that the ship would sit on sand for long periods of time while they supported ground troops.  He reported that his ship was so close to the shores of Vietnam that his ship picked up enemy soldiers that had tried to swim away after a battle with the ground troops.  He reported that in 1965, he was aboard the Bausell, just outside of the Mekong Delta, supporting ground troops and operating with "swift boats" that came out of the Delta.  He reported that he saw napalm in the air, and clouds of what he considered to be Agent Orange, off the coast of Vietnam, drifting to his boat.  A buddy statement dated in July 2014 from a fellow servicemember who served aboard the Bausell with the Veteran corroborates the Veteran's report that "when the wind was blowing out from the land, you could smell something like pine trees....[and] the cordite smell of fired artillery.  Sometimes, even though the day was sunny, you could see a mist around the ship that had blown out from the shore."

The Veteran supplemented the record with articles about the Bausell's service and photographs of himself aboard ship, with the Vietnam coastline in the background.  In a February 2007 response to the RO's inquiry, DPRIS reported the Bausell's history similar to that reported by the Veteran.  The Veteran is competent to describe his service and there is no evidence that he is not credible in this regard.  Moreover, personnel records show that he received hostile fire pay in 1966 and the deck logs support his reports of shore bombardment and picking up the swimming enemy soldiers.  Layno, 6 Vet. App. at 470; (1994); Dalton, 21 Vet. App. at 38.  The Board finds the Veteran's reports of clouds of substances blowing from the land over the boat to be competent and credible.

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  However, the Veteran's lay testimony is not competent to establish that the substances he saw were actually herbicides or Agent Orange.  Although the Veteran observed the clouds blowing in from the land, the ability to identify Agent Orange on sight or smell is not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  In fact, he has stated that he did not know what the substance was at the time and it is only in hindsight that he came to believe it was Agent Orange.  He states that he was told once by another servicemember that it was herbicide, but likewise, there is no evidence that the other servicemember had the requisite knowledge to identify the substance as such.

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Id.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

In this case, the Veteran observed clouds of an unknown substance blowing from the landmass of the Republic of Vietnam across his ship.  While the Veteran appears to sincerely believe that it was Agent Orange, the Board finds that the identification of Agent Orange or an herbicide based on sight or smell is not within his ability as a lay person because he has not demonstrated the expertise that would enable him to make such an identification.  Thus, the Board finds that the Veteran's contention that the substance he saw in service was Agent Orange or an herbicide is not a competent lay statement and is not entitled to probative weight.

The Board acknowledges the Veteran's assertion that he should receive the presumption because he was awarded the Vietnam Service Medal.  The receipt of the Vietnam Service Medal does not prove that he was exposed to Agent Orange however.  Service members who were stationed on ships off shore or who flew missions over Vietnam but never set foot in-country were awarded Vietnam Service Medals as well.  Additionally, the fact that the Veteran's ship engaged in shore bombardments does not trigger the presumption either.  Receipt of the Vietnam Service Medal or the participation in shore bombings and receipt of combat pay does not establish that the Bausell docked on the shores or piers of the Republic of Vietnam; operated temporarily on the Republic of Vietnam inland waterways; or operated on close coastal waters for extended periods, with evidence that the crew members (including the Veteran) went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  

There is no other competent and probative evidence offered in support of herbicide exposure in service.  The Veteran has not contended that his adenocarcinoma, status-post left upper lobectomy, is related to service under any other theory of service connection.  The review of the record shows that there is no evidence of lung cancer during service.  The Veteran's service treatment records show no complaints, diagnoses, or treatment for lung cancer and the Veteran does not contend otherwise.  Additionally, lung cancer is not shown within the first post-service year, nor is it contended otherwise.  In fact, the Veteran testified that he was first diagnosed with lung cancer in approximately 2002, which is 36 years following his service discharge.  There is also no lay or medical evidence that associates his lung cancer to any incident of service.  Thus, service connection is not warranted on any basis.

The Board recognizes the Veteran's honorable service to this country and as demonstrate above, acknowledges his contentions.  In rendering its decisions however, the Board is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In light of the above-discussed reasons and bases, the Board finds that the preponderance of the evidence is against the claim for service connection for adenocarcinoma and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.   


ORDER

Service connection for adenocarcinoma, status-post left upper lobectomy, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


